Citation Nr: 1812569	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-11 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension prior to September 7, 2017, and a rating in excess of 10 percent thereafter.

2.  Entitlement to a rating in excess of 40 percent for low back strain.

3.  Entitlement to a rating in excess of 10 percent for painful scar, left wrist.

4.  Entitlement to a rating in excess of 20 percent for sciatic radiculopathy, left lower extremity.

5.  Entitlement to a rating in excess of 40 percent for sciatic radiculopathy, right lower extremity, which is proposed to be decreased to 20 percent.

6.  Entitlement to a rating in excess of 10 percent for left knee instability, proposed to be decreased to noncompensable.

7.  Entitlement to a rating in excess of 10 percent for right knee instability, proposed to be decreased to noncompensable.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to June 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from November 2011 and August 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for hypertension was initially granted in a November 2011 rating decision and the Veteran was awarded a noncompensable rating effective June 30, 2005-the day after separation from service.

In July 2017, the Board remanded the claim for additional development and consideration.

A January 2018 rating decision then increased the rating to 10 percent effective September 7, 2017.  Because the maximum benefits have not been granted during the appeal period, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The August 2017 rating decision is addressed in the remand section.

FINDINGS OF FACT

1.  Prior to October 26, 2012, the Veteran's hypertension has not been productive of, or had a history of, diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.

2.  From October 26, 2012, the Veteran's hypertension has been manifested by a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.


CONCLUSIONS OF LAW

1.  Prior to October 26, 2012, the criteria for a compensable rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2017).

2.  From October 26, 2012, the criteria for a rating of 10 percent, but not higher, for hypertension have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, DC 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Veteran's hypertension claim was initially granted in a November 2011 rating decision and he was awarded a noncompensable rating from June 30, 2005.  He filed an October 2012 notice of disagreement (NOD), which was followed by an April 2013 statement of the case (SOC) and April 2013 substantive appeal.  Thus, the entire appeal period from June 30, 2005 is being reviewed by the Board.

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's hypertension has been rated under the hypertension provisions of 38 C.F.R. § 4.104, DC 7101, throughout the appeal period.  This DC provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned where diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more; a 40 percent rating is assigned for diastolic pressure of predominantly 120 or more; and a 60 percent rating is assigned for diastolic pressure of predominantly 130 or more. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Facts

Throughout the entire appeal period, there are many blood pressure readings which help determine the level and severity of the Veteran's hypertension.  Prior to the rating period, during service, several blood pressure readings were taken.  For example, a November 2003 service treatment record showed a blood pressure reading of 121/70.  Further, blood pressure readings were noted as 132/84 in January 2004, 146/96 and 127/75 in March 2005.

After service, the Veteran was afforded a November 2005 VA examination in which the examiner indicated the Veteran was not on medication.  He was advised to diet and exercise.  The blood pressure readings taken were 141/80, 139/89 and 162/82.

The Veteran also received treatment through VA, which appears to have started in February 2006.  A February 2006 VA treatment record showed blood pressure readings of 141/88 and 133/84.  The Veteran submitted a July 2007 substantive appeal in which he noted breathing problems due to his hypertension and a blood pressure reading of 142/91 was found in December 2007.  Additional blood pressure readings were noted as 153/93 in March 2008; 131/93 in November 2008; 144/92 in December 2008; 133/70 in April 2009; 140/87 in May 2009; 140/98 in August 2009; 123/80 in January 2010; 138/98 in February 2010; and 132/86 in April 2010.

The Veteran was afforded an October 2010 VA examination in which the examiner diagnosed hypertension.  The examiner indicated that there was no earlier diagnosis, but also determined the Veteran's hypertension had its onset during service.  There were documented blood pressure readings of 142/89 and 138/90 on day one, 143/92 and 148/95 on day two, and 138/90 and 145/96 on day three.  

VA treatment records documented blood pressure readings of 149/91 in April 2011 and 138/70 in July 2011.

Following the November 2011 rating decision which granted service connection for hypertension, the Veteran submitted an October 2012 NOD.  He stated he is entitled to a rating higher than the zero percent assigned and that additional evidence would be provided showing that his condition was worsening.  He also submitted a March 2013 statement in which he indicated that his most recent medical records support that his diastolic and systolic levels had increased and that his hypertension had worsened.  He noted symptoms of fatigue, dizziness and chest pain from the disorder and that he went to the emergency room in February 2013 due to such symptoms and was prescribed medication.

His blood pressure was closely monitored from February 15, 2013 to March 12, 2013 and daily readings were taken.  These blood pressure readings suggested an increase in his levels, including systolic as high as 163 and diastolic as high as 110 (twice).  During this 26 day span of testing, the Veteran's systolic level was consistently 150 to 163 and his diastolic level was consistently 100 to 110.

Thereafter, a May 2014 VA treatment record indicated blood pressure of 142/106 and 153/110 and a June 2014 record showed 128/88.  The Veteran was afforded a September 2014 VA examination which indicated somewhat improved symptoms, including blood pressure of 136/90, 140/92 and 134/98.  A January 2015 record showed blood pressure of 139/93; an October 2015 record noted readings of 160/80 and 130/87; an August 2015 reading noted blood pressure of 143/99; and a May 2016 blood pressure reading showed 142/101.

The claim came before the Board in July 2017 and was remanded for further development and consideration.  Pursuant to the remand, the Veteran was afforded a September 2017 VA examination in which the examiner indicated the Veteran's blood pressure readings were mostly under control.  Testing showed blood pressure readings of 151/99, 138/102 and 138/100.  Notably, the examiner marked the box "yes," as to whether the Veteran had a history of diastolic blood pressure elevation to predominantly 100 or more.  The examiner pointed to blood pressure readings over a several day period, which are likely the February to March 2013 readings.

Further, a September 2017 VA treatment record indicated blood pressure of 137/93.

Analysis

After a careful review of the evidence, including the substantial blood pressure readings of record, the Board determines the Veteran's initial hypertension rating should be increased to 10 percent from October 26, 2012, the date of his NOD.  However, prior to October 26, 2012, a compensable rating is not warranted and a rating in excess of 10 percent is not warranted at any point during the appeal period.

As noted above, the many blood pressure readings documented throughout the record provide a good indication of the level of the Veteran's hypertension.  The Board finds that during and immediately following his service, the Veteran's blood pressure readings do not warrant a compensable rating.  The objective medical evidence showed his hypertension was not productive of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  Elevated readings were shown during service, including a March 2005 reading of 146/96.  Thereafter, the November 2005 VA examination documented readings of 141/80, 139/89 and 162/82.  VA treatment records from 2006 to 2010 showed blood pressure readings no higher than 153/93 and 144/92.  The Veteran was also afforded an October 2010 VA examination which noted blood pressure readings of 142/89 and 138/90 on day one, 143/92 and 148/95 on day two, and 138/90 and 145/96 on day three.

Therefore, in consideration of this evidence, the Board finds that while the Veteran's blood pressure was elevated in the years following service, his hypertension has not been productive of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more prior to October 26, 2012.  While the November 2005 VA examiner documented a systolic reading of 162, there are no other systolic readings of 160 or more and no diastolic readings during the period of 100 or more.  Further, readings of 149/91 and 138/70 were documented in VA treatment records from April 2011 and July 2011, respectively.  Notably, a "history" of the diastolic reading can support a 10 percent rating.  However, no such history is seen during this portion of the rating period or back into the Veteran's service time.

However, the Board finds that from October 26, 2012, the Veteran's hypertension warrants an increased rating to 10 percent, but not higher.  In this regard, in the case of increased rating claims for hypertension, a higher staged rating is warranted during the evaluation period if more than one blood pressure range is supported for at least a month.  See VBA Manual M21-1, III.iv.4.E.1.e.

The Veteran submitted an October 2012 NOD in which he indicated his condition was worsening.  In March 2013, he stated his most recent medical records showed that his diastolic and systolic levels had increased, causing fatigue, dizziness and chest pain.  His blood pressure readings in February 2013 and March 2013 indicated a worsening in his blood pressure, including systolic levels as high as 163 and diastolic levels as high as 110.  As noted, during this period of testing, his systolic levels were consistently 150 to 163 and his diastolic levels were consistently 100 to 110.  The May 2014 VA treatment record similarly documented readings of 142/106 and 153/110.  Moreover, the September 2017 VA examiner considered these readings a "history" of diastolic readings predominantly 100 or more.

Thus, the Board finds an increased rating to 10 percent is appropriate, effective October 26, 2012, based on the date of the Veteran's NOD, which is when an increase in severity was factually ascertainable.  After reviewing all of the relevant clinical and lay evidence, the Board finds support for a factually ascertainable increase in disability to 10 percent as of October 26, 2012, rather than the specific dates of testing which showed increased blood pressure readings.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Additionally, the February 2013 and March 2013 test results confirmed the Veteran's contention of worsening hypertension symptoms.  Thus, October 26, 2012 is the earliest factually ascertainable date supporting a 10 percent hypertension rating when resolving reasonable doubt in favor of the Veteran.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Although a higher rating is warranted from October 26, 2012, the evidence does not support an even higher rating of 20 percent at any point during the appeal period.  The blood pressure readings do not show diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more during the appeal.  While these levels may be indicated occasionally in the record, they are not approached on a predominant basis.  "Predominant" means the commonly held definition of "most common or prevailing."  See VBA Manual, M21-1, III.iv.4.G.3.e.  As noted, there are 26 blood pressure readings documented from February 15, 2013 to March 12, 2013, with no systolic reading near 200, and only two diastolic readings of 110.  Additionally, while a May 2014 record noted blood pressure of 142/106 and 153/110, a June 2014 record showed a reading of 128/88.  The September 2014 VA examiner indicated blood pressure of 136/90, 140/92 and 134/98 and a January 2015 record showed blood pressure of 139/93.  Further, most recently, the September 2017 examiner noted blood pressure of 151/99, 138/102 and 138/100 and a September 2017 record indicated blood pressure of 137/93.

Thus, the many blood pressure readings in the medical records and VA examination reports support an increased rating to 10 percent but not a further increase during the appeal.  The Board finds that the Veteran's hypertension has not been productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  The Board notes the assigned 10 percent rating, from October 26, 2012, contemplates the Veteran's level of blood pressure, his history of high blood pressure and the need for continuous medication.

The Board acknowledges it may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62-63 (2012).  However, VA has contemplated the effects of medication as a factor to be considered when rating hypertension under DC 7101.  Thus, any ameliorative effects of the Veteran's blood pressure medication were not discounted in arriving at this decision.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016) (holding that Jones does not apply to DC 7101).

Accordingly, the criteria for an initial compensable disability rating have not been met prior to October 26, 2012.  An increased rating to 10 percent, but not higher, is warranted from October 26, 2012; and the preponderance of the evidence is against any additional increased ratings.  U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

Prior to October 26, 2012, an initial compensable disability rating for hypertension is denied.

From October 26, 2012 to September 6, 2017, a 10 percent rating, but not higher, for hypertension is granted, subject to the law and regulations governing the payment of monetary benefits.

From September 7, 2017, a rating in excess of 10 percent for hypertension is denied.


REMAND

The August 2017 rating decision denied increased ratings for six issues: low back strain; painful scar, left wrist; sciatic radiculopathy, left lower extremity; sciatic radiculopathy, right lower extremity; and left and right knee instability.  The Veteran submitted an October 2017 NOD.  Although the RO acknowledged receipt of the NOD, no SOC has yet been furnished.  Therefore, the Board has jurisdiction solely to remand these issues to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following action:

Issue the Veteran a SOC with respect to the six increased rating claims for low back strain; painful scar, left wrist; sciatic radiculopathy, left lower extremity; sciatic radiculopathy, right lower extremity; left knee instability; and right knee instability.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.  If and only if the Veteran perfects an appeal should the matters be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


